Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 15, 2017

                                    No. 04-17-00338-CV

           Travis CROW, Britt A. Crow, Laurian Crow Edison, and Karen A. Kraft,
                                       Appellant

                                              v.

Heddie Knappick LOOKADOO, Lisa Knappick Lucas, Mary Brown, Margaret Brown Nugent,
Charles Brown, Joseph Gallagher, Josephine Brown Noll, Pamela Gallagher Palmer, and Irene
                                       B. Zoeller,
                                        Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 14-10-00188-CVL
                        Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
    The appellant’s unopposed second motion for extension of time to file brief is hereby
GRANTED. Time is extended to September 13, 2017.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2017.


                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk